NO.
07-11-0317-CR
                                                                              
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                     PANEL
D
 
                                                              AUGUST
15, 2011
                                            ______________________________
 
                                                   EARL
DEAN OSBOURN, JR.,
 
Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS,
 
Appellee
                                         _________________________________
 
                      FROM
THE 181st DISTRICT COURT OF RANDALL COUNTY;
 
                                NO.
13,847-B; HON. JOHN B. BOARD, PRESIDING
                                           _______________________________
 
                                                             Order
of Dismissal
                                           _______________________________
 
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
Earl Dean Osbourn, Jr.,
appellant, attempts to appeal his conviction for Texas security act violations.  The court imposed sentence on April 9, 2003.  His notice of appeal was filed on August 4,
2011.  We dismiss for want of
jurisdiction.




To be timely, a notice of appeal must be filed
within thirty days after the sentence is imposed or suspended in open court or
within ninety days after that date if a motion for new trial is filed.  Tex. R. App. P. 26.2(a).  Therefore, the notice of appeal was due on
May 9, 2003.  
A timely filed notice of appeal is essential to
invoke our appellate jurisdiction.  Olivo
v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  If it is untimely, we can take no action
other than to dismiss the proceeding.  Id. at 523. 
Appellant's notice being untimely filed, we have no jurisdiction over
the matter and dismiss the appeal.
Accordingly, appellant=s
appeal is dismissed.[1]
 
Brian
Quinn 
       Chief Justice 
 
 
 
Do not publish.




[1]The appropriate vehicle for seeking
an out‑of‑time appeal from a final felony
conviction is by writ of habeas corpus pursuant to Article 11.07 of the Texas
Code of Criminal Procedure.  See Tex. Code Crim. Proc. Ann. art. 11.07
(Vernon 2005).